Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janina Malone on 6/27/2022.

The application has been amended as follows: 

IN THE CLAIMS

Claim 4 has been canceled.

13.  (Currently Amended)  The detector of claim 9, wherein a leaf spring coupled to the sliding wall slides against a roller in the closed position, wherein the leaf spring provides a coupling force that [[block]] blocks the sliding wall from moving out of the closed position.

Claim 20 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record and the examiner’s knowledge does not disclose or suggest a light engine that is coupled to a light source housing via a spring-loaded mechanism comprising a first spring and a second spring configured to apply a horizontal force to a first arm and a second arm, respectively; wherein the first arm and the second arm are lifted when a flow cell access drawer is in a closed position, in combination with the other limitations of the claim.
Regarding claim 8, the prior art of record and the examiner’s knowledge does not disclose or suggest one or more light emitters movable relative to the detector unit housing via a spring-loaded mechanism; and a sliding wall coupled to a flow cell access drawer, wherein the sliding wall maintains the flow cell access drawer in a closed position, in combination with the other limitations of the claim.
Regarding claim 16, the prior art of record and the examiner’s knowledge does not disclose or suggest a light engine that is coupled to a light source housing via a spring-loaded mechanism comprising a first spring and a second spring configured to apply a force, wherein a sliding wall is configured to move along a guide rail as a flow cell access drawer is moved from an open position to a closed position, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853